     Case 1:19-cv-01611-DAD-JDP Document 19 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                  Case No. 1:19-cv-01611-DAD-JDP
12                            Plaintiff,                ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR EXTENSION AND REQUEST
13            v.
                                                        ECF No. 18
14    K. HOSEY, et al.,
15                            Defendants.
16

17          Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff seeks more time to file a second amended complaint and requests that

19   the court assist him with access to the prison law library. ECF No. 18. For good cause shown,

20   plaintiff’s motion is granted. Because plaintiff appears to have been deprived of access to the law

21   library even though he has a pending court deadline, this order will be served upon the litigation

22   coordinator at his institution. If plaintiff continues to be denied access to the library up to his new

23   deadline, he should file another motion for extension.

24          Accordingly,

25          1. Plaintiff’s motion for extension of time and request for assistance, ECF No. 18, is

26                 granted.

27          2. Plaintiff shall have 90 days from the date of this order to file his second amended

28                 complaint.

                                                    1
     Case 1:19-cv-01611-DAD-JDP Document 19 Filed 06/11/20 Page 2 of 2

 1            3. The clerk’s office shall serve a copy of this document on the Litigation Coordinator at

 2               California State Prison, Corcoran.

 3            4. The Litigation Coordinator’s assistance is requested in facilitating plaintiff’s

 4               meaningful access to the law library so that plaintiff can meet his court-ordered

 5               deadline, to the extent doing so is consistent with institutional order and security.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      June 11, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11   No. 205.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
